Citation Nr: 1035158	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to November 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

In August 2010, the Veteran and his representative appeared at 
the RO to provide oral testimony in support of his claim in a 
videoconference hearing before the Board.  A transcript of this 
hearing has been duly obtained and associated with the Veteran's 
claims file for the Board's review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in active military 
service as a result of in-service exposure to acoustic trauma.

2.  Tinnitus had its onset in active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss and 
tinnitus is being granted in full.  Therefore, the Board finds 
that any error related to the Veterans Claims Assistance of Act 
of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) on this claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, there is no need to engage in any analysis 
with respect to whether the requirements of the VCAA have been 
satisfied concerning the claim on appeal.

Factual background and analysis: entitlement to service 
connection for bilateral hearing loss and tinnitus

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2009).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the clinical evidence establishes that the 
Veteran has a chronic bilateral hearing loss condition that 
sufficiently meets the criteria under 38 C.F.R. § 3.385 for a 
disabling condition for purposes of eligibility to receive VA 
compensation.  VA audiological examination in May 2007 and July 
2008 shows pure tone thresholds above 40 decibels, bilaterally, 
at the frequencies of 2000, 3000, and 4000 Hertz, with Maryland 
CNC speech recognition test results obtained in July 2008 showing 
scores of 72 percent in the right ear and 64 percent in the left 
ear.

The Veteran's service treatment records are not associated with 
his claims file and are deemed to be unobtainable.  Evidentiary 
development records indicate that his service treatment records 
were likely destroyed in the 1973 fire at the National Personnel 
Records Center's storage facility in St. Louis, Missouri.  Some 
of his service personnel records, however, were discovered and 
associated with the claims file.  These show that he served in 
the U.S. Army Air Corps (precursor to the U.S. Air Force) and was 
stationed in Okinawa and at Tyndall Field Army Air Force Base in 
Florida.  According to the Veteran's oral and written testimony, 
and a written statement by his spouse, he was a heavy equipment 
mechanic during military service and his duties involved 
repairing engines that powered heavy machinery such as 
earthmoving equipment, trucks, and trains.  He contended that his 
in-service exposure to noise from equipment engines in operation 
and the machine shop that serviced these engines caused him to 
develop bilateral hearing loss and tinnitus.  His spouse, in a 
September 2008 written statement, noted that she married the 
Veteran in December 1946, while he was still in active duty, and 
that during service he was tasked with the maintenance of heavy 
ground equipment, at which he worked 5 - 6 days per week up to 
his service discharge in November 1947.  According to her 
statement, while she was stationed with the Veteran at Tyndall 
Field, she observed that he would complain of having difficulty 
hearing and having a sense of fullness in his ears after 
returning home from work in the evenings, which would last into 
the morning.   

At his hearing before the Board in August 2010, the Veteran 
testified, in pertinent part, that although he was exposed to 
acoustic trauma as part of his military duties during service as 
a heavy equipment mechanic, he ceased to be exposed to any such 
noise following his discharge from active duty.  According to his 
statements, he was employed, post-service, for a brief period at 
a private company before becoming a civilian employee at an Air 
Force base for approximately 35 years, until his retirement.  He 
testified that his job duties as a civilian at the Air Force base 
were supervisory and did not expose him to noise or other 
acoustic trauma.  During service, he stated that he occasionally 
experienced diminished hearing after his workday was over, but 
that his normal hearing would return the next day.  He reported 
that he was not informed of having any hearing loss while in 
service and admitted that he did not really notice his current 
hearing loss until around 2005.  VA audiological treatment 
records indicate that he was first prescribed bilateral hearing 
aids around 2007.  According to his testimony, the Veteran first 
became aware of his tinnitus symptoms after he started using 
hearing aids and noticed having ringing tinnitus symptoms after 
he removed them.  He believed that his tinnitus had always been 
present but that he was not aware of its presence until after he 
began to use hearing aids.  In this regard, his initial 
audiological consultation with VA in May 2007 shows that he 
complained of bilateral loss of hearing and requested hearing 
amplification for both ears, but denied having tinnitus symptoms.

VA and private audiological examination reports dated 2007 - 2008 
show, in pertinent part, that the Veteran reported exposure to 
acoustic trauma from heavy motorized machinery in service 
approximately 60 years earlier, and was now diagnosed with 
bilateral sensorineural hearing loss.  Complaints of tinnitus 
were noted in the July 2008 VA examination report and tinnitus 
was diagnosed in a private audiological testing report dated in 
September 2008.  

The opinion of the VA audiologist who examined the Veteran in 
July 2008 was based on her review of the Veteran's claims file 
and her examination of the Veteran.  In her report, the examining 
audiologist noted that the Veteran mentioned that he did not have 
any hearing loss or tinnitus as recently as the time of his 
retirement from civilian employ with the U.S. Air Force in 1982, 
and that he denied having tinnitus on examination in May 2007.  
She further noted that his two years of active duty in the mid-
1940s were associated with transport support and not combat.  
Therefore, it was her professional opinion that it is less likely 
than not that his current hearing acuity threshold values on 
audiological examination were the result of exposure to acoustic 
trauma in military service.  It was also her professional opinion 
that his tinnitus was less likely than not the result of in-
service exposure to acoustic trauma as it only appeared within 
the last year.

The report of a private audiometric evaluation and consultation 
conducted in September 2008 shows, in pertinent part, a diagnosis 
of tinnitus and bilateral mild-to-very-severe high frequency 
sensorineural hearing loss.  After examining the Veteran and 
taking into consideration his account of exposure to acoustic 
trauma from machine noise in service, the private audiologist 
refuted the findings and conclusions of the VA audiologist who 
previously examined the Veteran in July 2008.  The private 
audiologist expressed his opinion that it was very unlikely that 
the onset of the Veteran's bilateral tinnitus was recent because 
of the degree and type of hearing loss involved.  The private 
audiologist also opined that it was very likely that the 
Veteran's tinnitus had been present for decades and that he had 
only become more aware of his tinnitus when the increased audial 
input provided by his hearing aids had ceased upon their physical 
removal.  According to the private audiologist's interpretation 
of the Veteran's hearing loss configuration on audiogram, the 
objective clinical findings were most typical of hearing loss 
associated with, or as a result of exposure to, acoustic trauma.  
Furthermore, the type and degree of hearing loss represented on 
the audiogram was more often than not associated with tinnitus.

At this juncture, the Board acknowledges that it has a heightened 
obligation to consider carefully the benefit-of-the-doubt rule 
and that its decision must contain a careful and thorough 
explanation of its findings and conclusions when, as in the 
present appeal, the Veteran's service treatment records are 
presumed to have been lost or destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  This 
includes an increased obligation by the Board to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board has considered the medical, testimonial, and lay 
evidence discussed above and finds that the evidence both in 
favor of and against the Veteran's claim is in relative 
equipoise.  Absent any actual objective clinical records showing 
the state of the Veteran's hearing acuity during his period of 
active duty or in the year immediately following his separation 
from active duty in November 1947, and conceding as credible the 
Veteran's account of having been exposed to acoustic trauma from 
machinery noise during his period of military service with no 
subsequent significant vocational noise exposure thereafter (see 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the 
distinction between the July 2008 VA audiologist's opinion and 
the September 2008 opinion of the private audiologist is that the 
VA examiner's opinion is primarily premised upon the Veteran's 
history regarding his recollection of the time of onset of his 
hearing loss and tinnitus symptoms, which appeared to be well 
after his separation from service.  In contrast to this opinion, 
the private audiologist found that notwithstanding the Veteran's 
perception of onset of his hearing loss and tinnitus only many 
years following his discharge from active duty, the configuration 
of his hearing loss pattern on audiometric examination was 
consistent with hearing loss associated with exposure to acoustic 
trauma and that this type and degree of hearing loss was also 
more often than not associated with tinnitus.  In this regard, 
the opinion that there exists a relationship between tinnitus and 
hearing loss that is sensorineural in nature has clinical 
validity as some medical authorities state that tinnitus may 
result from sensorineural hearing loss (see 2 Cecil, Textbook of 
Medicine, 464 at 2119-20 (18th ed. 1988)).  The private 
audiologist's opinion was predicated on objective clinical 
findings linking the Veteran's hearing loss and tinnitus to his 
history of acoustic trauma in service, whose credibility has been 
conceded, whereas the VA audiologist premised her opinion solely 
on the assumption that the Veteran's reported history of when he 
could first perceive hearing loss and tinnitus symptoms 
represented the actual time of onset of hearing loss and tinnitus 
as disabling clinical entities.  

Therefore, in view of the foregoing discussion, as the two 
pertinent clinical opinions are in a state of relative equipoise 
as to their factual assertions with regard to the etiological 
relationship of the Veteran's hearing loss and tinnitus with his 
period of active duty, the evidence in this case is approximately 
balanced with respect to the merits of the claims at issue and 
therefore the Veteran shall be afforded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  His appeal is therefore 
allowed and the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus is granted.  
      

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


